DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               D.S., the mother,
                                  Appellant,

                                      v.

               DEPARTMENT OF CHILDREN & FAMILIES and
                       GUARDIAN AD LITEM,
                             Appellees.

                                No. 4D21-3518

                                [May 17, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kathleen J. Kroll, Judge; L.T. Case No. 50-2019-DP-
000388-XXXX-MB.

   David J. Joffe of Joffe Law, P.A., Fort Lauderdale, for appellant.

  Andrew Feigenbaum of Children’s Legal Services, West Palm Beach, for
appellee Department of Children and Families.

   Sara Elizabeth Goldfarb, Statewide Director of Appeals, and Sarah Todd
Weitz, Senior Attorney, Statewide Guardian ad Litem Office, Tallahassee,
and Cody L. Frank, Brown Sims, Coral Gables, for appellee Guardian ad
Litem.

PER CURIAM.

   Affirmed.

CONNER, C.J., DAMOORGIAN and CIKLIN, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.